Wheeler, J.
Whether the charge of misconduct, made by the defendant against his attorney who conducted his defence, was well or ill founded, it was peculiarly the province of the Judge who presided at the trial to decide. From his knowledge of the parties, and from having witnessed the conduct of the trial, the presiding Judge was in possession of means of forming a correct judgment upon that question, very superior to those which we possess. He was the sole judge of the credit to which the statements of the parties respectively were entitled; and upon such a question, without possessing the means of judging, it is obvious this Court cannot undertake to revise the judgment of the Court below.
Mor can we revise the judgment upon the other ground of the motion, the newly discovered evidence; for the reason that the facts proved upon the trial are not before us. Without a statement of the evidence given upon the trial, we cannot judge of the materiality of the new evidence, or what influence it might have upon another trial. (Madden v. Shapard, 3 Tex. R. 49; Land v. Miller, 7 Id. 463.)
If there were anything in the objection taken to the indictment by the motion in arrest of judgment, it was rightly overruled by authority of the Act of 1854. (Laws Fifth Legislature, p. 70, Sec. 69.) There is no error in the judgment, and it is affirmed.
Judgment affirmed.